Exhibit 10.3

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

AGREEMENT, dated as of the 22nd day of May, 2007 (this “Agreement”), by and
between UAP Holding Corp., a Delaware corporation (the “Company”), and
[Executive] (the “Executive”).

WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein).  The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company in the event of any
threatened or pending Change of Control, and to provide the Executive with
compensation and benefits arrangements upon a Change of Control that ensure that
the compensation and benefits expectations of the Executive will be satisfied
and that provide the Executive with compensation and benefits arrangements that
are competitive with those of other corporations.  Therefore, in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


SECTION 1.              CERTAIN DEFINITIONS.  (A)  “EFFECTIVE DATE” MEANS THE
FIRST DATE DURING THE CHANGE OF CONTROL PERIOD (AS DEFINED HEREIN) ON WHICH A
CHANGE OF CONTROL OCCURS.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, IF A CHANGE OF CONTROL OCCURS AND IF THE EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY IS TERMINATED PRIOR TO THE DATE ON WHICH THE CHANGE OF CONTROL
OCCURS, AND IF IT IS REASONABLY DEMONSTRATED BY THE EXECUTIVE THAT SUCH
TERMINATION OF EMPLOYMENT (1) WAS AT THE REQUEST OF A THIRD PARTY THAT HAS TAKEN
STEPS REASONABLY CALCULATED TO EFFECT A CHANGE OF CONTROL OR (2) OTHERWISE AROSE
IN CONNECTION WITH OR ANTICIPATION OF A CHANGE OF CONTROL, THEN “EFFECTIVE DATE”
MEANS THE DATE IMMEDIATELY PRIOR TO THE DATE OF SUCH TERMINATION OF EMPLOYMENT.


(B)           “CHANGE OF CONTROL PERIOD” MEANS THE PERIOD COMMENCING ON THE DATE
HEREOF AND ENDING ON THE THIRD ANNIVERSARY OF THE DATE HEREOF; PROVIDED,
HOWEVER, THAT, COMMENCING ON THE DATE ONE YEAR AFTER THE DATE HEREOF, AND ON
EACH ANNUAL ANNIVERSARY OF SUCH DATE (SUCH DATE AND EACH ANNUAL ANNIVERSARY
THEREOF, THE “RENEWAL DATE”), UNLESS PREVIOUSLY TERMINATED, THE CHANGE OF
CONTROL PERIOD SHALL BE AUTOMATICALLY EXTENDED SO AS TO TERMINATE THREE YEARS
FROM SUCH RENEWAL DATE, UNLESS, AT LEAST 60 DAYS PRIOR TO THE RENEWAL DATE, THE
COMPANY SHALL GIVE NOTICE TO THE EXECUTIVE THAT THE CHANGE OF CONTROL PERIOD
SHALL NOT BE SO EXTENDED.


(C)           “AFFILIATED COMPANY” MEANS ANY COMPANY CONTROLLED BY, CONTROLLING
OR UNDER COMMON CONTROL WITH THE COMPANY.


(D)           “CHANGE OF CONTROL” MEANS:


--------------------------------------------------------------------------------



(1)           ANY INDIVIDUAL, ENTITY OR GROUP (WITHIN THE MEANING OF SECTION
13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”)) (A “PERSON”) BECOMES THE BENEFICIAL OWNER (WITHIN THE MEANING
OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF 35% OR MORE OF EITHER (A)
THE THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY (THE “OUTSTANDING
COMPANY COMMON STOCK”) OR (B) THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING
VOTING SECURITIES OF THE COMPANY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS (THE “OUTSTANDING COMPANY VOTING SECURITIES”); PROVIDED, HOWEVER,
THAT, FOR PURPOSES OF THIS SECTION 1(D), THE FOLLOWING ACQUISITIONS SHALL NOT
CONSTITUTE A CHANGE OF CONTROL:  (I) ANY ACQUISITION DIRECTLY FROM THE COMPANY,
(II) ANY ACQUISITION BY THE COMPANY, (III) ANY ACQUISITION BY ANY EMPLOYEE
BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY
AFFILIATED COMPANY, (IV) ANY ACQUISITION BY ANY CORPORATION PURSUANT TO A
TRANSACTION THAT COMPLIES WITH SECTIONS 1(D)(3)(A), 1(D)(3)(B) AND 1(D)(3)(C),
OR (V) ANY ACQUISITION INVOLVING BENEFICIAL OWNERSHIP OF LESS THAN 50% OF THE
OUTSTANDING COMPANY COMMON STOCK OR THE OUTSTANDING COMPANY VOTING SECURITIES
WHICH IS DETERMINED BY THE BOARD, BASED ON REVIEW OF PUBLIC DISCLOSURE BY THE
ACQUIRING PERSON WITH RESPECT TO ITS PASSIVE INVESTMENT INTENT, NOT TO HAVE A
PURPOSE OR EFFECT OF CHANGING OR INFLUENCING THE CONTROL OF THE COMPANY,
PROVIDED, HOWEVER, THAT FOR PURPOSES OF THIS SECTION 1(D)(1)(V), ANY SUCH
ACQUISITION IN CONNECTION WITH (X) AN ACTUAL OR THREATENED ELECTION CONTEST WITH
RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED
SOLICITATION OF PROXIES OR CONSENTS OR (Y) ANY BUSINESS COMBINATION (AS DEFINED
IN SECTION 1(D)(3)) SHALL BE PRESUMED TO BE FOR THE PURPOSE OR WITH THE EFFECT
OF CHANGING OR INFLUENCING THE CONTROL OF THE COMPANY;


(2)           DURING ANY PERIOD OF FIVE (5) CONSECUTIVE YEARS, INDIVIDUALS WHO,
AS OF THE DATE HEREOF, CONSTITUTE THE BOARD (THE “INCUMBENT BOARD”) CEASE FOR
ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD; PROVIDED, HOWEVER,
THAT ANY INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO THE DATE HEREOF WHOSE
ELECTION, OR NOMINATION FOR ELECTION BY THE COMPANY’S SHAREHOLDERS, WAS APPROVED
BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT
BOARD SHALL BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE
INCUMBENT BOARD, BUT EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE
INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED
ELECTION CONTEST WITH RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER
ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A
PERSON OTHER THAN THE BOARD;


(3)           CONSUMMATION OF A REORGANIZATION (EXCLUDING A REORGANIZATION UNDER
EITHER CHAPTER 7 OR CHAPTER 11 OF TITLE 11 OF THE UNITED STATES CODE), MERGER,
STATUTORY SHARE EXCHANGE OR CONSOLIDATION OR SIMILAR TRANSACTION INVOLVING THE
COMPANY OR ANY OF ITS SUBSIDIARIES, A SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, OR THE ACQUISITION OF ASSETS OR
STOCK OF ANOTHER ENTITY BY THE COMPANY OR ANY OF ITS SUBSIDIARIES (EACH, A
“BUSINESS COMBINATION”), IN EACH CASE UNLESS, FOLLOWING SUCH BUSINESS
COMBINATION, (A) ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES THAT
WERE THE BENEFICIAL OWNERS OF THE OUTSTANDING COMPANY COMMON STOCK AND THE
OUTSTANDING COMPANY VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH BUSINESS
COMBINATION BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF THE
THEN-OUTSTANDING SHARES OF COMMON STOCK (OR, FOR

2


--------------------------------------------------------------------------------



A NON-CORPORATE ENTITY, EQUIVALENT SECURITIES) AND THE COMBINED VOTING POWER OF
THE THEN-OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS (OR, FOR A NON-CORPORATE ENTITY, EQUIVALENT GOVERNING
BODY), AS THE CASE MAY BE, OF THE ENTITY RESULTING FROM SUCH BUSINESS
COMBINATION (INCLUDING, WITHOUT LIMITATION, AN ENTITY THAT, AS A RESULT OF SUCH
TRANSACTION, OWNS THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE
SAME PROPORTIONS AS THEIR OWNERSHIP IMMEDIATELY PRIOR TO SUCH BUSINESS
COMBINATION OF THE OUTSTANDING COMPANY COMMON STOCK AND THE OUTSTANDING COMPANY
VOTING SECURITIES, AS THE CASE MAY BE, (B) NO PERSON (EXCLUDING ANY CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION OR ANY EMPLOYEE BENEFIT PLAN (OR
RELATED TRUST) OF THE COMPANY OR SUCH CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION) BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 35% OR MORE OF,
RESPECTIVELY, THE THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION OR THE COMBINED VOTING POWER OF THE
THEN-OUTSTANDING VOTING SECURITIES OF SUCH CORPORATION, EXCEPT TO THE EXTENT
THAT SUCH OWNERSHIP EXISTED PRIOR TO THE BUSINESS COMBINATION, AND (C) AT LEAST
A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS (OR, FOR A NON-CORPORATE
ENTITY, EQUIVALENT GOVERNING BODY) OF THE ENTITY RESULTING FROM SUCH BUSINESS
COMBINATION WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE EXECUTION OF
THE INITIAL AGREEMENT OR OF THE ACTION OF THE BOARD PROVIDING FOR SUCH BUSINESS
COMBINATION; OR


(4)           APPROVAL BY THE SHAREHOLDERS OF THE COMPANY OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY.


SECTION 2.              EMPLOYMENT PERIOD.  THE COMPANY HEREBY AGREES TO
CONTINUE THE EXECUTIVE IN ITS EMPLOY, SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, FOR THE PERIOD COMMENCING ON THE EFFECTIVE DATE AND ENDING ON
THE SECOND ANNIVERSARY OF THE EFFECTIVE DATE (THE “EMPLOYMENT PERIOD”).  THE
EMPLOYMENT PERIOD SHALL TERMINATE UPON THE EXECUTIVE’S TERMINATION OF EMPLOYMENT
FOR ANY REASON.


SECTION 3.              TERMS OF EMPLOYMENT.


(A)           POSITION AND DUTIES.  DURING THE EMPLOYMENT PERIOD, AND EXCLUDING
ANY PERIODS OF VACATION AND SICK LEAVE TO WHICH THE EXECUTIVE IS ENTITLED, THE
EXECUTIVE AGREES TO DEVOTE REASONABLE ATTENTION AND TIME DURING NORMAL BUSINESS
HOURS TO THE BUSINESS AND AFFAIRS OF THE COMPANY AND, TO THE EXTENT NECESSARY TO
DISCHARGE THE RESPONSIBILITIES ASSIGNED TO THE EXECUTIVE HEREUNDER, TO USE THE
EXECUTIVE’S REASONABLE BEST EFFORTS TO PERFORM FAITHFULLY AND EFFICIENTLY SUCH
RESPONSIBILITIES.  DURING THE EMPLOYMENT PERIOD, IT SHALL NOT BE A VIOLATION OF
THIS AGREEMENT FOR THE EXECUTIVE TO (A) SERVE ON CORPORATE, CIVIC OR CHARITABLE
BOARDS OR COMMITTEES, (B) DELIVER LECTURES, FULFILL SPEAKING ENGAGEMENTS OR
TEACH AT EDUCATIONAL INSTITUTIONS AND (C) MANAGE PERSONAL INVESTMENTS, SO LONG
AS SUCH ACTIVITIES DO NOT SIGNIFICANTLY INTERFERE WITH THE PERFORMANCE OF THE
EXECUTIVE’S RESPONSIBILITIES AS AN EMPLOYEE OF THE COMPANY IN ACCORDANCE WITH
THIS AGREEMENT.  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT, TO THE EXTENT THAT
ANY SUCH ACTIVITIES HAVE BEEN CONDUCTED BY THE EXECUTIVE PRIOR TO THE EFFECTIVE
DATE, THE CONTINUED CONDUCT OF SUCH ACTIVITIES (OR THE CONDUCT OF ACTIVITIES
SIMILAR IN NATURE AND SCOPE THERETO)

3


--------------------------------------------------------------------------------



SUBSEQUENT TO THE EFFECTIVE DATE SHALL NOT THEREAFTER BE DEEMED TO INTERFERE
WITH THE PERFORMANCE OF THE EXECUTIVE’S RESPONSIBILITIES TO THE COMPANY.  TO THE
EXTENT REQUIRED BY THE POLICIES OF THE COMPANY, THE EXECUTIVE SHALL NOTIFY THE
COMPANY WITH RESPECT TO HIS SERVICE (OR CONTINUATION OF SERVICE) ON ANY
CORPORATE, CIVIC OR CHARITABLE BOARD OR COMMITTEE ON OR AFTER THE EFFECTIVE
DATE.


(B)           COMPENSATION.  (1)  BASE SALARY.  DURING THE EMPLOYMENT PERIOD,
THE EXECUTIVE SHALL RECEIVE AN ANNUAL BASE SALARY (THE “ANNUAL BASE SALARY”) AT
AN ANNUAL RATE AT LEAST EQUAL TO 12 TIMES THE HIGHEST MONTHLY BASE SALARY PAID
OR PAYABLE, INCLUDING ANY BASE SALARY THAT HAS BEEN EARNED BUT DEFERRED, TO THE
EXECUTIVE BY THE COMPANY AND THE AFFILIATED COMPANIES IN RESPECT OF THE 12-MONTH
PERIOD IMMEDIATELY PRECEDING THE MONTH IN WHICH THE EFFECTIVE DATE OCCURS.  THE
ANNUAL BASE SALARY SHALL BE PAID AT SUCH INTERVALS AS THE COMPANY PAYS EXECUTIVE
SALARIES GENERALLY.  DURING THE EMPLOYMENT PERIOD, THE ANNUAL BASE SALARY SHALL
BE REVIEWED AT LEAST ANNUALLY, BEGINNING NO MORE THAN 12 MONTHS AFTER THE LAST
SALARY INCREASE AWARDED TO THE EXECUTIVE PRIOR TO THE EFFECTIVE DATE.  ANY
INCREASE IN THE ANNUAL BASE SALARY SHALL NOT SERVE TO LIMIT OR REDUCE ANY OTHER
OBLIGATION TO THE EXECUTIVE UNDER THIS AGREEMENT.  THE ANNUAL BASE SALARY SHALL
NOT BE REDUCED AFTER ANY SUCH INCREASE AND THE TERM “ANNUAL BASE SALARY” SHALL
REFER TO THE ANNUAL BASE SALARY AS SO INCREASED.


(2)           ANNUAL BONUS.  IN ADDITION TO THE ANNUAL BASE SALARY, THE
EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE, FOR EACH FISCAL YEAR ENDING DURING THE
EMPLOYMENT PERIOD, AN ANNUAL BONUS (THE “ANNUAL BONUS”) IN CASH UNDER THE
COMPANY’S ANNUAL INCENTIVE COMPENSATION PLANS, AS MAY BE IN EFFECT FROM TIME TO
TIME (THE “ANNUAL INCENTIVE PLANS”).  FOR EACH FISCAL YEAR ENDING DURING THE
EMPLOYMENT PERIOD, (A) THE EXECUTIVE’S TARGET BONUS OPPORTUNITY UNDER SUCH
ANNUAL INCENTIVE PLANS SHALL AT LEAST EQUAL THE EXECUTIVE’S TARGET BONUS UNDER
THE ANNUAL INCENTIVE PLANS FOR THE YEAR IN WHICH THE EFFECTIVE DATE OCCURS (THE
“RECENT TARGET BONUS”), (B) ANY PERFORMANCE GOALS OR OTHER CRITERIA USED TO
DETERMINE THE ACTUAL ANNUAL BONUS EARNED SHALL NOT BE SUBSTANTIALLY LESS
FAVORABLE TO THE EXECUTIVE THAN ANY SUCH PERFORMANCE GOALS OR OTHER CRITERIA
WITH RESPECT TO THE ANNUAL BONUS AS APPLICABLE FOR THE YEAR IN WHICH THE
EFFECTIVE DATE OCCURS AND (C) TO THE EXTENT PERMITTED UNDER THE ANNUAL INCENTIVE
PLANS, THE EXERCISE OF NEGATIVE DISCRETION UNDER THE ANNUAL INCENTIVE PLANS
SHALL BE NO GREATER THAN THE EXERCISE OF SUCH DISCRETION FOR THE YEAR
IMMEDIATELY PRECEDING THE YEAR IN WHICH THE EFFECTIVE DATE OCCURS.  EACH SUCH
ANNUAL BONUS SHALL BE PAID, TO THE EXTENT EARNED, NO LATER THAN TWO AND A HALF
MONTHS AFTER THE END OF THE FISCAL YEAR FOR WHICH THE ANNUAL BONUS IS AWARDED,
UNLESS THE EXECUTIVE SHALL ELECT TO DEFER THE RECEIPT OF SUCH ANNUAL BONUS
PURSUANT TO AN ARRANGEMENT THAT MEETS THE REQUIREMENTS OF SECTION 409A OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).


(3)           INCENTIVE, SAVINGS AND RETIREMENT PLANS.  DURING THE EMPLOYMENT
PERIOD, THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN ALL CASH INCENTIVE,
EQUITY INCENTIVE, SAVINGS AND RETIREMENT PLANS, PRACTICES, POLICIES, AND
PROGRAMS APPLICABLE GENERALLY TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE
AFFILIATED COMPANIES, BUT IN NO EVENT SHALL SUCH PLANS, PRACTICES, POLICIES AND
PROGRAMS PROVIDE THE EXECUTIVE WITH INCENTIVE OPPORTUNITIES (MEASURED WITH
RESPECT TO BOTH

4


--------------------------------------------------------------------------------



REGULAR AND SPECIAL INCENTIVE OPPORTUNITIES, TO THE EXTENT, IF ANY, THAT SUCH
DISTINCTION IS APPLICABLE), SAVINGS OPPORTUNITIES AND RETIREMENT BENEFIT
OPPORTUNITIES, IN EACH CASE, LESS FAVORABLE, IN THE AGGREGATE, THAN THE MOST
FAVORABLE OF THOSE PROVIDED BY THE COMPANY AND THE AFFILIATED COMPANIES FOR THE
EXECUTIVE UNDER SUCH PLANS, PRACTICES, POLICIES AND PROGRAMS AS IN EFFECT AT ANY
TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF
MORE FAVORABLE TO THE EXECUTIVE, THOSE PROVIDED GENERALLY AT ANY TIME AFTER THE
EFFECTIVE DATE TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED
COMPANIES.


(4)           WELFARE BENEFIT PLANS.  DURING THE EMPLOYMENT PERIOD, THE
EXECUTIVE AND/OR THE EXECUTIVE’S FAMILY, AS THE CASE MAY BE, SHALL BE ELIGIBLE
FOR PARTICIPATION IN AND SHALL RECEIVE ALL BENEFITS UNDER WELFARE BENEFIT PLANS,
PRACTICES, POLICIES AND PROGRAMS PROVIDED BY THE COMPANY AND THE AFFILIATED
COMPANIES (INCLUDING, WITHOUT LIMITATION, MEDICAL, PRESCRIPTION, DENTAL,
DISABILITY, EMPLOYEE LIFE, GROUP LIFE, ACCIDENTAL DEATH AND TRAVEL ACCIDENT
INSURANCE PLANS AND PROGRAMS) TO THE EXTENT APPLICABLE GENERALLY TO OTHER PEER
EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES, PROVIDED, THAT SUCH
WELFARE BENEFIT PLANS, PRACTICES, POLICIES AND PROGRAMS PROVIDED TO THE
EXECUTIVE DURING THE EMPLOYMENT PERIOD SHALL BE SUBSTANTIALLY SIMILAR, IN THE
AGGREGATE, TO THE MOST FAVORABLE OF SUCH PLANS, PRACTICES, POLICIES AND PROGRAMS
IN EFFECT FOR THE EXECUTIVE AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY
PRECEDING THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE, THOSE
PROVIDED GENERALLY AT ANY TIME AFTER THE EFFECTIVE DATE TO OTHER PEER EXECUTIVES
OF THE COMPANY AND THE AFFILIATED COMPANIES.


(5)           EXPENSES.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL BE
ENTITLED TO RECEIVE PROMPT REIMBURSEMENT FOR ALL REASONABLE EXPENSES INCURRED BY
THE EXECUTIVE IN ACCORDANCE WITH THE MOST FAVORABLE POLICIES, PRACTICES AND
PROCEDURES OF THE COMPANY AND THE AFFILIATED COMPANIES IN EFFECT FOR THE
EXECUTIVE AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE
EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE, AS IN EFFECT GENERALLY AT
ANY TIME THEREAFTER WITH RESPECT TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE
AFFILIATED COMPANIES.


(6)           FRINGE BENEFITS.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE
SHALL BE ENTITLED TO FRINGE BENEFITS, INCLUDING, WITHOUT LIMITATION, TAX AND
FINANCIAL PLANNING SERVICES, PAYMENT OF CLUB DUES, AND, IF APPLICABLE, USE OF AN
AUTOMOBILE AND PAYMENT OF RELATED EXPENSES, IN ACCORDANCE WITH THE MOST
FAVORABLE PLANS, PRACTICES, PROGRAMS AND POLICIES OF THE COMPANY AND THE
AFFILIATED COMPANIES IN EFFECT FOR THE EXECUTIVE AT ANY TIME DURING THE 120-DAY
PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE
EXECUTIVE, AS IN EFFECT GENERALLY AT ANY TIME THEREAFTER WITH RESPECT TO OTHER
PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES.


(7)           VACATION.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL BE
ENTITLED TO PAID VACATION IN ACCORDANCE WITH THE MOST FAVORABLE PLANS, POLICIES,
PROGRAMS AND PRACTICES OF THE COMPANY AND THE AFFILIATED COMPANIES AS IN EFFECT
FOR THE EXECUTIVE AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING
THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE, AS IN EFFECT
GENERALLY AT ANY

5


--------------------------------------------------------------------------------



TIME THEREAFTER WITH RESPECT TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE
AFFILIATED COMPANIES.


SECTION 4.              TERMINATION OF EMPLOYMENT.  (A)  DEATH OR DISABILITY. 
THE EXECUTIVE’S EMPLOYMENT SHALL TERMINATE AUTOMATICALLY IF THE EXECUTIVE DIES
DURING THE EMPLOYMENT PERIOD.  IF THE COMPANY DETERMINES IN GOOD FAITH THAT THE
DISABILITY (AS DEFINED HEREIN) OF THE EXECUTIVE HAS OCCURRED DURING THE
EMPLOYMENT PERIOD (PURSUANT TO THE DEFINITION OF “DISABILITY”), IT MAY GIVE TO
THE EXECUTIVE WRITTEN NOTICE IN ACCORDANCE WITH SECTION 11(B) OF ITS INTENTION
TO TERMINATE THE EXECUTIVE’S EMPLOYMENT.  IN SUCH EVENT, THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY SHALL TERMINATE EFFECTIVE ON THE 30TH DAY AFTER
RECEIPT OF SUCH NOTICE BY THE EXECUTIVE (THE “DISABILITY EFFECTIVE DATE”),
PROVIDED THAT, WITHIN THE 30 DAYS AFTER SUCH RECEIPT, THE EXECUTIVE SHALL NOT
HAVE RETURNED TO FULL-TIME PERFORMANCE OF THE EXECUTIVE’S DUTIES.  “DISABILITY”
MEANS THE ABSENCE OF THE EXECUTIVE FROM THE EXECUTIVE’S DUTIES WITH THE COMPANY
ON A FULL-TIME BASIS FOR 180 CONSECUTIVE BUSINESS DAYS AS A RESULT OF INCAPACITY
DUE TO MENTAL OR PHYSICAL ILLNESS THAT IS DETERMINED TO BE TOTAL AND PERMANENT
BY A PHYSICIAN SELECTED BY THE COMPANY OR ITS INSURERS AND ACCEPTABLE TO THE
EXECUTIVE OR THE EXECUTIVE’S LEGAL REPRESENTATIVE.


(B)           CAUSE.  THE COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT
DURING THE EMPLOYMENT PERIOD WITH OR WITHOUT CAUSE.  “CAUSE” MEANS:

(1)           THE WILLFUL AND CONTINUED FAILURE OF THE EXECUTIVE TO PERFORM
SUBSTANTIALLY THE EXECUTIVE’S DUTIES (AS CONTEMPLATED BY SECTION 3(A)(1)(A))
WITH THE COMPANY OR ANY AFFILIATED COMPANY (OTHER THAN ANY SUCH FAILURE
RESULTING FROM INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR FOLLOWING THE
EXECUTIVE’S DELIVERY OF A NOTICE OF TERMINATION FOR GOOD REASON), AFTER A
WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE IS DELIVERED TO THE EXECUTIVE BY THE
BOARD OR THE CHIEF EXECUTIVE OFFICER OF THE COMPANY THAT SPECIFICALLY IDENTIFIES
THE MANNER IN WHICH THE BOARD OR THE CHIEF EXECUTIVE OFFICER OF THE COMPANY
BELIEVES THAT THE EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED THE EXECUTIVE’S
DUTIES, OR

(2)           THE WILLFUL ENGAGING BY THE EXECUTIVE IN ILLEGAL CONDUCT OR GROSS
MISCONDUCT THAT IS MATERIALLY AND DEMONSTRABLY INJURIOUS TO THE COMPANY.

For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority (A) given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of the Affiliated Companies and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”), or (B)
based upon the advice of counsel for the Company shall be conclusively presumed
to be done, or omitted to be done, by the Executive in good faith and in the
best interests of the Company.  The cessation of employment of the Executive
shall not be deemed to be for Cause unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by

6


--------------------------------------------------------------------------------


the affirmative vote of not less than three-quarters of the entire membership of
the Applicable Board (excluding the Executive, if the Executive is a member of
the Applicable Board) at a meeting of the Applicable Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel for the Executive, to
be heard before the Applicable Board), finding that, in the good faith opinion
of the board, the Executive is guilty of the conduct described in Section
4(b)(1) or 4(b)(2), and specifying the particulars thereof in detail.


(C)           GOOD REASON.  THE EXECUTIVE’S EMPLOYMENT MAY BE TERMINATED BY THE
EXECUTIVE FOR GOOD REASON OR BY THE EXECUTIVE VOLUNTARILY WITHOUT GOOD REASON. 
“GOOD REASON” MEANS:

(1)           THE ASSIGNMENT TO THE EXECUTIVE OF ANY DUTIES INCONSISTENT IN ANY
RESPECT WITH THE EXECUTIVE’S POSITION (INCLUDING STATUS, OFFICES, TITLES AND
REPORTING REQUIREMENTS), AUTHORITY, DUTIES OR RESPONSIBILITIES WITH THE MOST
SIGNIFICANT OF THOSE HELD, EXERCISED AND ASSIGNED AT ANY TIME DURING THE 120-DAY
PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE, OR ANY OTHER DIMINUTION IN SUCH
POSITION, AUTHORITY, DUTIES OR RESPONSIBILITIES, EXCLUDING FOR THIS PURPOSE AN
ISOLATED, INSUBSTANTIAL AND INADVERTENT ACTION NOT TAKEN IN BAD FAITH AND THAT
IS REMEDIED BY THE COMPANY PROMPTLY AFTER RECEIPT OF NOTICE THEREOF GIVEN BY THE
EXECUTIVE;

(2)           ANY FAILURE BY THE COMPANY TO COMPLY WITH ANY OF THE PROVISIONS OF
SECTION 3(B), OTHER THAN AN ISOLATED, INSUBSTANTIAL AND INADVERTENT FAILURE NOT
OCCURRING IN BAD FAITH AND THAT IS REMEDIED BY THE COMPANY PROMPTLY AFTER
RECEIPT OF NOTICE THEREOF GIVEN BY THE EXECUTIVE;

(3)           THE COMPANY’S REQUIRING THE EXECUTIVE (I) TO BE BASED AT ANY
OFFICE OR LOCATION OTHER THAN WHERE THE EXECUTIVE WAS EMPLOYED IMMEDIATELY
PRECEDING THE EFFECTIVE DATE OR AT ANY OTHER LOCATION MORE THAN 60 MILES FROM
SUCH OFFICE, (II) TO BE BASED AT A LOCATION OTHER THAN THE PRINCIPAL EXECUTIVE
OFFICES OF THE COMPANY IF THE EXECUTIVE WAS EMPLOYED AT SUCH LOCATION
IMMEDIATELY PRECEDING THE EFFECTIVE DATE, OR (III) TO TRAVEL ON COMPANY BUSINESS
TO A SUBSTANTIALLY GREATER EXTENT THAN REQUIRED IMMEDIATELY PRIOR TO THE
EFFECTIVE DATE;

(4)           ANY PURPORTED TERMINATION BY THE COMPANY OF THE EXECUTIVE’S
EMPLOYMENT OTHERWISE THAN AS EXPRESSLY PERMITTED BY THIS AGREEMENT; OR

(5)           ANY FAILURE BY THE COMPANY TO COMPLY WITH AND SATISFY SECTION
10(C).

The Executive’s mental or physical incapacity following the occurrence of an
event described above in clauses (1) through (5) shall not affect the
Executive’s ability to terminate employment for Good Reason.


(D)           NOTICE OF TERMINATION.  ANY TERMINATION BY THE COMPANY FOR CAUSE,
OR BY THE EXECUTIVE FOR GOOD REASON, SHALL BE COMMUNICATED BY NOTICE OF

7


--------------------------------------------------------------------------------



TERMINATION TO THE OTHER PARTY HERETO GIVEN IN ACCORDANCE WITH SECTION 11(B). 
“NOTICE OF TERMINATION” MEANS A WRITTEN NOTICE THAT (1) INDICATES THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON, (2) TO THE EXTENT
APPLICABLE, SETS FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED
TO PROVIDE A BASIS FOR TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER THE
PROVISION SO INDICATED, AND (3) IF THE DATE OF TERMINATION (AS DEFINED HEREIN)
IS OTHER THAN THE DATE OF RECEIPT OF SUCH NOTICE, SPECIFIES THE DATE OF
TERMINATION (WHICH DATE OF TERMINATION SHALL BE NOT MORE THAN 30 DAYS AFTER THE
GIVING OF SUCH NOTICE).  THE FAILURE BY THE EXECUTIVE OR THE COMPANY TO SET
FORTH IN THE NOTICE OF TERMINATION ANY FACT OR CIRCUMSTANCE THAT CONTRIBUTES TO
A SHOWING OF GOOD REASON OR CAUSE SHALL NOT WAIVE ANY RIGHT OF THE EXECUTIVE OR
THE COMPANY, RESPECTIVELY, HEREUNDER OR PRECLUDE THE EXECUTIVE OR THE COMPANY,
RESPECTIVELY, FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING THE
EXECUTIVE’S OR THE COMPANY’S RESPECTIVE RIGHTS HEREUNDER.


(E)           DATE OF TERMINATION. “DATE OF TERMINATION” MEANS (1) IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE, OR BY THE
EXECUTIVE FOR GOOD REASON, THE DATE OF RECEIPT OF THE NOTICE OF TERMINATION OR
ANY LATER DATE SPECIFIED IN THE NOTICE OF TERMINATION, (WHICH DATE SHALL NOT BE
MORE THAN 30 DAYS AFTER THE GIVING OF SUCH NOTICE), AS THE CASE MAY BE, (2) IF
THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY OTHER THAN FOR CAUSE OR
DISABILITY, THE DATE ON WHICH THE COMPANY NOTIFIES THE EXECUTIVE OF SUCH
TERMINATION, (3) IF THE EXECUTIVE RESIGNS WITHOUT GOOD REASON, THE DATE ON WHICH
THE EXECUTIVE NOTIFIES THE COMPANY OF SUCH TERMINATION, AND (4) IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY REASON OF DEATH OR DISABILITY, THE DATE
OF DEATH OF THE EXECUTIVE OR THE DISABILITY EFFECTIVE DATE, AS THE CASE MAY BE.


SECTION 5.              OBLIGATIONS OF THE COMPANY UPON TERMINATION.  (A)  GOOD
REASON; OTHER THAN FOR CAUSE, DEATH OR DISABILITY.  SUBJECT TO THE EXECUTIVE’S
EXECUTION OF A “WAIVER AND RELEASE” IN THE FORM ATTACHED HERETO AS EXHIBIT A,
IF, DURING THE EMPLOYMENT PERIOD, THE COMPANY TERMINATES THE EXECUTIVE’S
EMPLOYMENT OTHER THAN FOR CAUSE OR DISABILITY OR THE EXECUTIVE TERMINATES
EMPLOYMENT FOR GOOD REASON:

(1)           THE COMPANY SHALL PAY TO THE EXECUTIVE, IN A LUMP SUM IN CASH
WITHIN 30 DAYS AFTER THE DATE OF TERMINATION, THE AGGREGATE OF THE FOLLOWING
AMOUNTS:

(A)          THE SUM OF (I) THE EXECUTIVE’S ANNUAL BASE SALARY THROUGH THE DATE
OF TERMINATION TO THE EXTENT NOT THERETOFORE PAID, (II) THE PRODUCT OF (X) THE
RECENT TARGET BONUS AND (Y) A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF
DAYS IN THE CURRENT FISCAL YEAR THROUGH THE DATE OF TERMINATION AND THE
DENOMINATOR OF WHICH IS 365, AND (III) ANY ACCRUED VACATION PAY TO THE EXTENT
NOT THERETOFORE PAID (THE SUM OF THE AMOUNTS DESCRIBED IN SUBCLAUSES (I), (II)
AND (III), THE “ACCRUED OBLIGATIONS”);

8


--------------------------------------------------------------------------------


(B)           THE AMOUNT EQUAL TO THE PRODUCT OF (I) 1.5 AND (II) THE SUM OF (X)
THE EXECUTIVE’S ANNUAL BASE SALARY AND (Y) THE RECENT TARGET BONUS; AND

(2)           THE EXECUTIVE SHALL BE ENTITLED TO CONTINUATION COVERAGE UNDER THE
COMPANY’S HEALTH CARE PLANS AT THE COMPANY’S SOLE EXPENSE FOR THE 18-MONTH
PERIOD FOLLOWING THE DATE OF TERMINATION, WHICH PERIOD OF COVERAGE SHALL RUN
CONCURRENTLY WITH THE PERIOD OF CONTINUATION COVERAGE UNDER SECTION 4980B OF THE
CODE; AND

(3)           TO THE EXTENT NOT THERETOFORE PAID OR PROVIDED, THE COMPANY SHALL
TIMELY PAY OR PROVIDE TO THE EXECUTIVE ANY OTHER BENEFITS (AS DEFINED IN SECTION
6).

Notwithstanding the foregoing provisions of this Section 5(a), in the event that
the Executive is a “specified employee” within the meaning of Section 409A of
the Code (with such classification to be determined in accordance with the
methodology established by the applicable employer)(a “Specified Employee”),
cash amounts that would otherwise be payable under this Section 5(a) during the
six-month period immediately following the Date of Termination shall instead be
paid, with interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code (“Interest”), on the first
business day after the date that is six months following the Executive’s
“separation from service” within the meaning of Section 409A of the Code (the
“409A Payment Date”).


(B)           DEATH.  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY REASON OF
THE EXECUTIVE’S DEATH DURING THE EMPLOYMENT PERIOD, THE COMPANY SHALL PROVIDE
THE EXECUTIVE’S ESTATE OR BENEFICIARIES WITH THE ACCRUED OBLIGATIONS AND THE
TIMELY PAYMENT OR DELIVERY OF THE OTHER BENEFITS, AND SHALL HAVE NO OTHER
SEVERANCE OBLIGATIONS UNDER THIS AGREEMENT.  THE ACCRUED OBLIGATIONS SHALL BE
PAID TO THE EXECUTIVE’S ESTATE OR BENEFICIARY, AS APPLICABLE, IN A LUMP SUM IN
CASH WITHIN 30 DAYS OF THE DATE OF TERMINATION.  WITH RESPECT TO THE PROVISION
OF THE OTHER BENEFITS, THE TERM “OTHER BENEFITS” AS UTILIZED IN THIS SECTION
5(B) SHALL INCLUDE, WITHOUT LIMITATION, AND THE EXECUTIVE’S ESTATE AND/OR
BENEFICIARIES SHALL BE ENTITLED TO RECEIVE, BENEFITS AT LEAST EQUAL TO THE MOST
FAVORABLE BENEFITS PROVIDED BY THE COMPANY AND THE AFFILIATED COMPANIES TO THE
ESTATES AND BENEFICIARIES OF PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED
COMPANIES UNDER SUCH PLANS, PROGRAMS, PRACTICES AND POLICIES RELATING TO DEATH
BENEFITS, IF ANY, AS IN EFFECT WITH RESPECT TO OTHER PEER EXECUTIVES AND THEIR
BENEFICIARIES AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE
EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE’S ESTATE AND/OR THE
EXECUTIVE’S BENEFICIARIES, AS IN EFFECT ON THE DATE OF THE EXECUTIVE’S DEATH
WITH RESPECT TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED
COMPANIES AND THEIR BENEFICIARIES.


(C)           DISABILITY.  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY REASON
OF THE EXECUTIVE’S DISABILITY DURING THE EMPLOYMENT PERIOD, THE COMPANY SHALL
PROVIDE THE EXECUTIVE WITH THE ACCRUED OBLIGATIONS AND THE TIMELY PAYMENT OR
DELIVERY OF THE OTHER BENEFITS, AND SHALL HAVE NO OTHER SEVERANCE OBLIGATIONS
UNDER

9


--------------------------------------------------------------------------------



THIS AGREEMENT.  THE ACCRUED OBLIGATIONS SHALL BE PAID TO THE EXECUTIVE IN A
LUMP SUM IN CASH WITHIN 30 DAYS OF THE DATE OF TERMINATION, PROVIDED, THAT IN
THE EVENT THE EXECUTIVE IS A SPECIFIED EMPLOYEE, AMOUNTS AND BENEFITS TO BE PAID
OR PROVIDED UNDER THIS SECTION 5(C) SHALL BE PAID, WITH INTEREST, OR PROVIDED TO
THE EXECUTIVE ON THE 409A PAYMENT DATE.  WITH RESPECT TO THE PROVISION OF THE
OTHER BENEFITS, THE TERM “OTHER BENEFITS” AS UTILIZED IN THIS SECTION 6(C) SHALL
INCLUDE, AND THE EXECUTIVE SHALL BE ENTITLED AFTER THE DISABILITY EFFECTIVE DATE
TO RECEIVE, DISABILITY AND OTHER BENEFITS AT LEAST EQUAL TO THE MOST FAVORABLE
OF THOSE GENERALLY PROVIDED BY THE COMPANY AND THE AFFILIATED COMPANIES TO
DISABLED EXECUTIVES AND/OR THEIR FAMILIES IN ACCORDANCE WITH SUCH PLANS,
PROGRAMS, PRACTICES AND POLICIES RELATING TO DISABILITY, IF ANY, AS IN EFFECT
GENERALLY WITH RESPECT TO OTHER PEER EXECUTIVES AND THEIR FAMILIES AT ANY TIME
DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE
FAVORABLE TO THE EXECUTIVE AND/OR THE EXECUTIVE’S FAMILY, AS IN EFFECT AT ANY
TIME THEREAFTER GENERALLY WITH RESPECT TO OTHER PEER EXECUTIVES OF THE COMPANY
AND THE AFFILIATED COMPANIES AND THEIR FAMILIES.


(D)           CAUSE; OTHER THAN FOR GOOD REASON.  IF THE EXECUTIVE’S EMPLOYMENT
IS TERMINATED FOR CAUSE DURING THE EMPLOYMENT PERIOD, THE COMPANY SHALL PROVIDE
THE EXECUTIVE WITH THE EXECUTIVE’S ANNUAL BASE SALARY THROUGH THE DATE OF
TERMINATION, AND THE TIMELY PAYMENT OR DELIVERY OF THE OTHER BENEFITS, AND SHALL
HAVE NO OTHER SEVERANCE OBLIGATIONS UNDER THIS AGREEMENT.  IF THE EXECUTIVE
VOLUNTARILY TERMINATES EMPLOYMENT DURING THE EMPLOYMENT PERIOD, EXCLUDING A
TERMINATION FOR GOOD REASON, THE COMPANY SHALL PROVIDE TO THE EXECUTIVE THE
ACCRUED OBLIGATIONS AND THE TIMELY PAYMENT OR DELIVERY OF THE OTHER BENEFITS,
AND SHALL HAVE NO OTHER SEVERANCE OBLIGATIONS UNDER THIS AGREEMENT.  IN SUCH
CASE, ALL THE ACCRUED OBLIGATIONS SHALL BE PAID TO THE EXECUTIVE IN A LUMP SUM
IN CASH WITHIN 30 DAYS OF THE DATE OF TERMINATION, PROVIDED, THAT IN THE EVENT
THE EXECUTIVE IS A SPECIFIED EMPLOYEE, AMOUNTS AND BENEFITS TO BE PAID OR
PROVIDED UNDER THIS SENTENCE OF SECTION 5(D) SHALL BE PAID, WITH INTEREST, OR
PROVIDED TO THE EXECUTIVE ON THE 409A PAYMENT DATE.


SECTION 6.              NON-EXCLUSIVITY OF RIGHTS.  NOTHING IN THIS AGREEMENT
SHALL PREVENT OR LIMIT THE EXECUTIVE’S CONTINUING OR FUTURE PARTICIPATION IN ANY
PLAN, PROGRAM, POLICY OR PRACTICE PROVIDED BY THE COMPANY OR THE AFFILIATED
COMPANIES AND FOR WHICH THE EXECUTIVE MAY QUALIFY, NOR, SUBJECT TO SECTION
11(F), SHALL ANYTHING HEREIN LIMIT OR OTHERWISE AFFECT SUCH RIGHTS AS THE
EXECUTIVE MAY HAVE UNDER ANY OTHER CONTRACT OR AGREEMENT WITH THE COMPANY OR THE
AFFILIATED COMPANIES.  AMOUNTS THAT ARE VESTED BENEFITS OR THAT THE EXECUTIVE IS
OTHERWISE ENTITLED TO RECEIVE UNDER ANY PLAN, POLICY, PRACTICE OR PROGRAM OF OR
ANY OTHER CONTRACT OR AGREEMENT WITH THE COMPANY OR THE AFFILIATED COMPANIES
(INCLUDING, FOR THE AVOIDANCE OF DOUBT, THE EXECUTIVE’S RIGHTS TO BENEFITS AND
PAYMENTS UNDER ANY STOCK OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS OR
OTHER INCENTIVE AWARDS OR PLANS) AT OR SUBSEQUENT TO THE DATE OF TERMINATION
(“OTHER BENEFITS”) SHALL BE PAYABLE OR PROVIDED IN ACCORDANCE WITH SUCH PLAN,
POLICY, PRACTICE OR PROGRAM OR CONTRACT OR AGREEMENT, EXCEPT AS EXPLICITLY
MODIFIED BY THIS AGREEMENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE EXECUTIVE’S RESIGNATION UNDER THIS AGREEMENT WITH OR WITHOUT GOOD REASON,
SHALL IN NO WAY AFFECT THE EXECUTIVE’S ABILITY TO TERMINATE EMPLOYMENT BY REASON
OF THE EXECUTIVE’S “RETIREMENT” UNDER ANY COMPENSATION AND

10


--------------------------------------------------------------------------------



BENEFITS PLANS, PROGRAMS OR ARRANGEMENTS OF THE AFFILIATED COMPANIES, INCLUDING
WITHOUT LIMITATION ANY RETIREMENT OR PENSION PLANS OR ARRANGEMENTS OR TO BE
ELIGIBLE TO RECEIVE BENEFITS UNDER ANY COMPENSATION OR BENEFIT PLANS, PROGRAMS
OR ARRANGEMENTS OF THE AFFILIATED COMPANIES, INCLUDING WITHOUT LIMITATION ANY
RETIREMENT OR PENSION PLAN OR ARRANGEMENT OF THE AFFILIATED COMPANIES OR
SUBSTITUTE PLANS ADOPTED BY THE COMPANY OR ITS SUCCESSORS, AND ANY TERMINATION
WHICH OTHERWISE QUALIFIES AS GOOD REASON SHALL BE TREATED AS SUCH EVEN IF IT IS
ALSO A “RETIREMENT” FOR PURPOSES OF ANY SUCH PLAN.  NOTWITHSTANDING THE
FOREGOING, IF THE EXECUTIVE RECEIVES PAYMENTS AND BENEFITS PURSUANT TO SECTION
5(A) OF THIS AGREEMENT, THE EXECUTIVE SHALL NOT BE ENTITLED TO ANY SEVERANCE PAY
OR BENEFITS UNDER ANY SEVERANCE PLAN, PROGRAM OR POLICY OF THE COMPANY AND THE
AFFILIATED COMPANIES, UNLESS OTHERWISE SPECIFICALLY PROVIDED THEREIN IN A
SPECIFIC REFERENCE TO THIS AGREEMENT.


SECTION 7.              FULL SETTLEMENT.  THE COMPANY’S OBLIGATION TO MAKE THE
PAYMENTS PROVIDED FOR IN THIS AGREEMENT AND OTHERWISE TO PERFORM ITS OBLIGATIONS
HEREUNDER SHALL NOT BE AFFECTED BY ANY SET-OFF, COUNTERCLAIM, RECOUPMENT,
DEFENSE, OR OTHER CLAIM, RIGHT OR ACTION THAT THE COMPANY MAY HAVE AGAINST THE
EXECUTIVE OR OTHERS.  IN NO EVENT SHALL THE EXECUTIVE BE OBLIGATED TO SEEK OTHER
EMPLOYMENT OR TAKE ANY OTHER ACTION BY WAY OF MITIGATION OF THE AMOUNTS PAYABLE
TO THE EXECUTIVE UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT, AND SUCH AMOUNTS
SHALL NOT BE REDUCED WHETHER OR NOT THE EXECUTIVE OBTAINS OTHER EMPLOYMENT.  THE
COMPANY AGREES TO PAY AS INCURRED (WITHIN 10 DAYS FOLLOWING THE COMPANY’S
RECEIPT OF AN INVOICE FROM THE EXECUTIVE), TO THE FULL EXTENT PERMITTED BY LAW,
ALL LEGAL FEES AND EXPENSES THAT THE EXECUTIVE MAY REASONABLY INCUR AS A RESULT
OF ANY CONTEST (REGARDLESS OF THE OUTCOME THEREOF) BY THE COMPANY, THE EXECUTIVE
OR OTHERS OF THE VALIDITY OR ENFORCEABILITY OF, OR LIABILITY UNDER, ANY
PROVISION OF THIS AGREEMENT OR ANY GUARANTEE OF PERFORMANCE THEREOF (INCLUDING
AS A RESULT OF ANY CONTEST BY THE EXECUTIVE ABOUT THE AMOUNT OF ANY PAYMENT
PURSUANT TO THIS AGREEMENT), PLUS, IN EACH CASE, INTEREST.


SECTION 8.              CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.


(A)           ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING AND
EXCEPT AS SET FORTH BELOW, IN THE EVENT IT SHALL BE DETERMINED THAT ANY PAYMENT
WOULD BE SUBJECT TO THE EXCISE TAX, THEN THE EXECUTIVE SHALL BE ENTITLED TO
RECEIVE AN ADDITIONAL PAYMENT (THE “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT,
AFTER PAYMENT BY THE EXECUTIVE OF ALL TAXES (AND ANY INTEREST OR PENALTIES
IMPOSED WITH RESPECT TO SUCH TAXES), INCLUDING, WITHOUT LIMITATION, ANY INCOME
TAXES (AND ANY INTEREST AND PENALTIES IMPOSED WITH RESPECT THERETO) AND EXCISE
TAX IMPOSED UPON THE GROSS-UP PAYMENT, BUT EXCLUDING ANY INCOME TAXES AND
PENALTIES IMPOSED PURSUANT TO SECTION 409A OF THE CODE, THE EXECUTIVE RETAINS AN
AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX IMPOSED UPON THE
PAYMENTS.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 8(A), IF IT
SHALL BE DETERMINED THAT THE EXECUTIVE IS ENTITLED TO THE GROSS-UP PAYMENT, BUT
THAT THE PARACHUTE VALUE OF ALL PAYMENTS DOES NOT EXCEED 110% OF THE SAFE HARBOR
AMOUNT, THEN NO GROSS-UP PAYMENT SHALL BE MADE TO THE EXECUTIVE AND THE AMOUNTS
PAYABLE UNDER THIS AGREEMENT SHALL BE REDUCED SO THAT THE PARACHUTE VALUE OF ALL
PAYMENTS, IN THE AGGREGATE, EQUALS THE SAFE HARBOR AMOUNT.  THE REDUCTION OF THE
AMOUNTS PAYABLE

11


--------------------------------------------------------------------------------



HEREUNDER, IF APPLICABLE, SHALL BE MADE BY FIRST REDUCING THE PAYMENTS UNDER
SECTION 5(A)(I)(B), UNLESS AN ALTERNATIVE METHOD OF REDUCTION IS ELECTED BY THE
EXECUTIVE, AND IN ANY EVENT SHALL BE MADE IN SUCH A MANNER AS TO MAXIMIZE THE
VALUE OF ALL PAYMENTS ACTUALLY MADE TO THE EXECUTIVE.  FOR PURPOSES OF REDUCING
THE PAYMENTS TO THE SAFE HARBOR AMOUNT, ONLY AMOUNTS PAYABLE UNDER THIS
AGREEMENT (AND NO OTHER PAYMENTS) SHALL BE REDUCED.  IF THE REDUCTION OF THE
AMOUNT PAYABLE UNDER THIS AGREEMENT WOULD NOT RESULT IN A REDUCTION OF THE
PARACHUTE VALUE OF ALL PAYMENTS TO THE SAFE HARBOR AMOUNT, NO AMOUNTS PAYABLE
UNDER THE AGREEMENT SHALL BE REDUCED PURSUANT TO THIS SECTION 8(A).  THE
COMPANY’S OBLIGATION TO MAKE GROSS-UP PAYMENTS UNDER THIS SECTION 8 SHALL NOT BE
CONDITIONED UPON THE EXECUTIVE’S TERMINATION OF EMPLOYMENT.


(B)           SUBJECT TO THE PROVISIONS OF SECTION 8(C), ALL DETERMINATIONS
REQUIRED TO BE MADE UNDER THIS SECTION 8, INCLUDING WHETHER AND WHEN A GROSS-UP
PAYMENT IS REQUIRED, THE AMOUNT OF SUCH GROSS-UP PAYMENT AND THE ASSUMPTIONS TO
BE UTILIZED IN ARRIVING AT SUCH DETERMINATION, SHALL BE MADE BY DELOITTE &
TOUCHE OR SUCH OTHER NATIONALLY RECOGNIZED CERTIFIED PUBLIC ACCOUNTING FIRM AS
MAY BE DESIGNATED BY THE EXECUTIVE (THE “ACCOUNTING FIRM”).  THE ACCOUNTING FIRM
SHALL PROVIDE DETAILED SUPPORTING CALCULATIONS BOTH TO THE COMPANY AND THE
EXECUTIVE WITHIN 15 BUSINESS DAYS OF THE RECEIPT OF NOTICE FROM THE EXECUTIVE
THAT THERE HAS BEEN A PAYMENT OR SUCH EARLIER TIME AS IS REQUESTED BY THE
COMPANY.  IN THE EVENT THAT THE ACCOUNTING FIRM IS SERVING AS ACCOUNTANT OR
AUDITOR FOR THE INDIVIDUAL, ENTITY OR GROUP EFFECTING THE CHANGE OF CONTROL, THE
EXECUTIVE MAY APPOINT ANOTHER NATIONALLY RECOGNIZED ACCOUNTING FIRM TO MAKE THE
DETERMINATIONS REQUIRED HEREUNDER (WHICH ACCOUNTING FIRM SHALL THEN BE REFERRED
TO AS THE ACCOUNTING FIRM HEREUNDER).  ALL FEES AND EXPENSES OF THE ACCOUNTING
FIRM SHALL BE BORNE SOLELY BY THE COMPANY.  ANY DETERMINATION BY THE ACCOUNTING
FIRM SHALL BE BINDING UPON THE COMPANY AND THE EXECUTIVE.  AS A RESULT OF THE
UNCERTAINTY IN THE APPLICATION OF SECTION 4999 OF THE CODE AT THE TIME OF THE
INITIAL DETERMINATION BY THE ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT
GROSS-UP PAYMENTS THAT WILL NOT HAVE BEEN MADE BY THE COMPANY SHOULD HAVE BEEN
MADE (THE “UNDERPAYMENT”), CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE
HEREUNDER.  IN THE EVENT THE COMPANY EXHAUSTS ITS REMEDIES PURSUANT TO SECTION
8(C) AND THE EXECUTIVE THEREAFTER IS REQUIRED TO MAKE A PAYMENT OF ANY EXCISE
TAX, THE ACCOUNTING FIRM SHALL DETERMINE THE AMOUNT OF THE UNDERPAYMENT THAT HAS
OCCURRED AND ANY SUCH UNDERPAYMENT SHALL BE PROMPTLY PAID BY THE COMPANY TO OR
FOR THE BENEFIT OF THE EXECUTIVE.


(C)           THE EXECUTIVE SHALL NOTIFY THE COMPANY IN WRITING OF ANY CLAIM BY
THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD REQUIRE THE PAYMENT BY
THE COMPANY OF THE GROSS-UP PAYMENT.  SUCH NOTIFICATION SHALL BE GIVEN AS SOON
AS PRACTICABLE, BUT NO LATER THAN 10 BUSINESS DAYS AFTER THE EXECUTIVE IS
INFORMED IN WRITING OF SUCH CLAIM.  THE EXECUTIVE SHALL APPRISE THE COMPANY OF
THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM IS REQUESTED TO BE
PAID.  THE EXECUTIVE SHALL NOT PAY SUCH CLAIM PRIOR TO THE EXPIRATION OF THE
30-DAY PERIOD FOLLOWING THE DATE ON WHICH THE EXECUTIVE GIVES SUCH NOTICE TO THE
COMPANY (OR SUCH SHORTER PERIOD ENDING ON THE DATE THAT ANY PAYMENT OF TAXES
WITH RESPECT TO SUCH CLAIM IS DUE).  IF THE COMPANY NOTIFIES THE EXECUTIVE IN
WRITING PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT THE COMPANY DESIRES TO
CONTEST SUCH CLAIM, THE EXECUTIVE SHALL:

12


--------------------------------------------------------------------------------


(1)           GIVE THE COMPANY ANY INFORMATION REASONABLY REQUESTED BY THE
COMPANY RELATING TO SUCH CLAIM,

(2)           TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE
COMPANY SHALL REASONABLY REQUEST IN WRITING FROM TIME TO TIME, INCLUDING,
WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY
AN ATTORNEY REASONABLY SELECTED BY THE COMPANY,

(3)           COOPERATE WITH THE COMPANY IN GOOD FAITH IN ORDER EFFECTIVELY TO
CONTEST SUCH CLAIM, AND

(4)           PERMIT THE COMPANY TO PARTICIPATE IN ANY PROCEEDINGS RELATING TO
SUCH CLAIM;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this Section 8(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount. 
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.


(D)           IF, AFTER THE RECEIPT BY THE EXECUTIVE OF A GROSS-UP PAYMENT OR
PAYMENT BY THE COMPANY OF AN AMOUNT ON THE EXECUTIVE’S BEHALF PURSUANT TO
SECTION 8(C), THE EXECUTIVE BECOMES ENTITLED TO RECEIVE ANY REFUND WITH RESPECT
TO THE EXCISE TAX TO WHICH SUCH GROSS-UP PAYMENT RELATES OR WITH RESPECT TO SUCH
CLAIM, THE EXECUTIVE SHALL (SUBJECT TO THE COMPANY’S COMPLYING WITH THE
REQUIREMENTS OF SECTION 8(C), IF APPLICABLE) PROMPTLY PAY TO THE COMPANY THE
AMOUNT OF SUCH REFUND (TOGETHER WITH ANY INTEREST PAID OR CREDITED THEREON AFTER
TAXES APPLICABLE THERETO).

13


--------------------------------------------------------------------------------



IF, AFTER PAYMENT BY THE COMPANY OF AN AMOUNT ON THE EXECUTIVE’S BEHALF PURSUANT
TO SECTION 8(C), A DETERMINATION IS MADE THAT THE EXECUTIVE SHALL NOT BE
ENTITLED TO ANY REFUND WITH RESPECT TO SUCH CLAIM AND THE COMPANY DOES NOT
NOTIFY THE EXECUTIVE IN WRITING OF ITS INTENT TO CONTEST SUCH DENIAL OF REFUND
PRIOR TO THE EXPIRATION OF 30 DAYS AFTER SUCH DETERMINATION, THEN THE AMOUNT OF
SUCH PAYMENT SHALL OFFSET, TO THE EXTENT THEREOF, THE AMOUNT OF GROSS-UP PAYMENT
REQUIRED TO BE PAID.


(E)           ANY GROSS-UP PAYMENT, AS DETERMINED PURSUANT TO THIS SECTION 8,
SHALL BE PAID BY THE COMPANY WITHIN 5 DAYS OF THE RECEIPT OF THE ACCOUNTING
FIRM’S DETERMINATION; PROVIDED THAT, THE GROSS-UP PAYMENT, IF ANY, SHALL IN ALL
EVENTS BE PAID NO LATER THAN THE END OF THE EXECUTIVE’S TAXABLE YEAR NEXT
FOLLOWING THE EXECUTIVE’S TAXABLE YEAR IN WHICH THE EXCISE TAX (OR ANY INCOME OR
OTHER RELATED TAXES OR INTEREST OR PENALTIES THEREON) ON A PAYMENT IS REMITTED
TO THE INTERNAL REVENUE SERVICE OR ANY OTHER APPLICABLE TAXING AUTHORITY.  THE
GROSS-UP PAYMENT SHALL BE PAID TO THE EXECUTIVE; PROVIDED THAT  THE COMPANY, IN
ITS SOLE DISCRETION, MAY WITHHOLD AND PAY OVER TO THE INTERNAL REVENUE SERVICE
OR ANY OTHER APPLICABLE TAXING AUTHORITY, FOR THE BENEFIT OF THE EXECUTIVE, ALL
OR ANY PORTION OF ANY GROSS-UP PAYMENT, AND THE EXECUTIVE HEREBY CONSENTS TO
SUCH WITHHOLDING.


(F)            DEFINITIONS.  THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING
MEANINGS FOR PURPOSES OF THIS SECTION 8.

(i)            “Excise Tax” shall mean the excise tax imposed by Section 4999 of
the Code, together with any interest or penalties imposed with respect to such
excise tax.

(ii)           “Parachute Value” of a Payment shall mean the present value as of
the date of the change of control for purposes of Section 280G of the Code of
the portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2), as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

(iii)          A “Payment” shall mean any payment or distribution in the nature
of compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

(iv)          The “Safe Harbor Amount” means 2.99 times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.

(v)           “Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code.


SECTION 9.              RESTRICTIVE COVENANTS.


(A)           CONFIDENTIAL INFORMATION.  THE EXECUTIVE SHALL HOLD IN A FIDUCIARY
CAPACITY FOR THE BENEFIT OF THE COMPANY ALL SECRET OR CONFIDENTIAL INFORMATION,

14


--------------------------------------------------------------------------------



KNOWLEDGE OR DATA RELATING TO THE COMPANY OR THE AFFILIATED COMPANIES, AND THEIR
RESPECTIVE BUSINESSES, WHICH INFORMATION, KNOWLEDGE OR DATA SHALL HAVE BEEN
OBTAINED BY THE EXECUTIVE DURING THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR
THE AFFILIATED COMPANIES AND WHICH INFORMATION, KNOWLEDGE OR DATA SHALL NOT BE
OR BECOME PUBLIC KNOWLEDGE (OTHER THAN BY ACTS BY THE EXECUTIVE OR
REPRESENTATIVES OF THE EXECUTIVE IN VIOLATION OF THIS AGREEMENT).  AFTER
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE SHALL
NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY OR AS MAY OTHERWISE BE
REQUIRED BY LAW OR LEGAL PROCESS, COMMUNICATE OR DIVULGE ANY SUCH INFORMATION,
KNOWLEDGE OR DATA TO ANYONE OTHER THAN THE COMPANY AND THOSE PERSONS DESIGNATED
BY THE COMPANY.  IN NO EVENT SHALL AN ASSERTED VIOLATION OF THE PROVISIONS OF
THIS SECTION 9 CONSTITUTE A BASIS FOR DEFERRING OR WITHHOLDING ANY AMOUNTS
OTHERWISE PAYABLE TO THE EXECUTIVE UNDER THIS AGREEMENT.

(b)           Non-Solicitation.  (1)           During the period commencing on
the date hereof and ending on the first anniversary of the Date of Termination,
the Executive shall not directly or indirectly through another Person (i) induce
or attempt to induce any employee of the Company to leave the employ of the
Company or in any way interfere with the relationship between the Company, on
the one hand, and any employee thereof, on the other hand, (ii) hire any person
who was an employee of the Company until six (6) months after such individual’s
employment relationship with the Company has been terminated or (iii) induce or
attempt to induce any customer, supplier, licensee or other business relation of
the Company to cease doing business with the Company, or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation, on the one hand, and the Company, on the other hand.

(2)           The Executive understands that the foregoing restrictions may
limit his ability to earn a livelihood in a business similar to the business of
the Company, but the Executive nevertheless believes that he has received and
will receive sufficient consideration and other benefits as an employee of the
Company and as otherwise provided hereunder to clearly justify such restrictions
which, in any event (given his education, skills and ability), the Executive
does not believe would prevent him from otherwise earning a living.  The
Executive has carefully considered the nature and extent of the restrictions
place upon him by this Section 9(b), and hereby acknowledges and agrees that the
same are reasonable in time and territory and do not confer a benefit upon the
Company disproportionate to the detriment of the Executive.

(c)           Enforcement.  Because the Executive’s services are unique and
because the Executive has access to confidential information, the parties hereto
agree that money damages would be an inadequate remedy for any breach of this
Section 9.  Therefore, in the event of a breach or threatened breach of this
Section 9, the Company or its respective successors or assigns may, in addition
to other rights and remedies existing in their favor at law or in equity, apply
to any court of competent jurisdiction for specific performance and/or
injunction relief in order to enforce, or prevent any violations of, the
provision hereof (without posting a bond or other security) or require the
Executive to account for and pay over to the

15


--------------------------------------------------------------------------------


Company all compensation, profits, moneys, accruals or other benefits derived
from or received as a result of any transactions constituting a breach of the
covenants contained herein, if and when final judgment of a court of competent
jurisdiction is so entered against the Executive.


SECTION 10.            SUCCESSORS.  (A)  THIS AGREEMENT IS PERSONAL TO THE
EXECUTIVE, AND, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, SHALL NOT BE
ASSIGNABLE BY THE EXECUTIVE OTHER THAN BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY THE EXECUTIVE’S LEGAL REPRESENTATIVES.


(B)           THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON
THE COMPANY AND ITS SUCCESSORS AND ASSIGNS.  EXCEPT AS PROVIDED IN SECTION
10(C), WITHOUT THE PRIOR WRITTEN CONSENT OF THE EXECUTIVE THIS AGREEMENT SHALL
NOT BE ASSIGNABLE BY THE COMPANY.


(C)           THE COMPANY WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY TO ASSUME
EXPRESSLY AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION
HAD TAKEN PLACE.  “COMPANY” MEANS THE COMPANY AS HEREINBEFORE DEFINED AND ANY
SUCCESSOR TO ITS BUSINESS AND/OR ASSETS AS AFORESAID THAT ASSUMES AND AGREES TO
PERFORM THIS AGREEMENT BY OPERATION OF LAW OR OTHERWISE.


SECTION 11.            MISCELLANEOUS.  (A)  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.  THE CAPTIONS OF THIS AGREEMENT ARE
NOT PART OF THE PROVISIONS HEREOF AND SHALL HAVE NO FORCE OR EFFECT.  THIS
AGREEMENT MAY NOT BE AMENDED OR MODIFIED OTHER THAN BY A WRITTEN AGREEMENT
EXECUTED BY THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS AND LEGAL
REPRESENTATIVES.


(B)           ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING
AND SHALL BE GIVEN BY HAND DELIVERY TO THE OTHER PARTY OR BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED AS FOLLOWS:

16


--------------------------------------------------------------------------------


if to the Executive:

At the most recent address on file at the Company.

if to the Company:

UAP Holding Corp.

7251 W. 4th Street

Greeley, Colorado  80634

Attention: General Counsel

Fax: (970) 347-1561

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.


(C)           THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS AGREEMENT.


(D)           THE COMPANY MAY WITHHOLD FROM ANY AMOUNTS PAYABLE UNDER THIS
AGREEMENT SUCH UNITED STATES FEDERAL, STATE OR LOCAL OR FOREIGN TAXES AS SHALL
BE REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.


(E)           THE EXECUTIVE’S OR THE COMPANY’S FAILURE TO INSIST UPON STRICT
COMPLIANCE WITH ANY PROVISION OF THIS AGREEMENT OR THE FAILURE TO ASSERT ANY
RIGHT THE EXECUTIVE OR THE COMPANY MAY HAVE HEREUNDER, INCLUDING, WITHOUT
LIMITATION, THE RIGHT OF THE EXECUTIVE TO TERMINATE EMPLOYMENT FOR GOOD REASON
PURSUANT TO SECTIONS 4(C)(1) THROUGH 4(C)(5), SHALL NOT BE DEEMED TO BE A WAIVER
OF SUCH PROVISION OR RIGHT OR ANY OTHER PROVISION OR RIGHT OF THIS AGREEMENT.


(F)            THE EXECUTIVE AND THE COMPANY ACKNOWLEDGE THAT, EXCEPT AS MAY
OTHERWISE BE PROVIDED UNDER ANY OTHER WRITTEN AGREEMENT BETWEEN THE EXECUTIVE
AND THE COMPANY, THE EMPLOYMENT OF THE EXECUTIVE BY THE COMPANY IS “AT WILL”
AND, SUBJECT TO SECTION 1(A), PRIOR TO THE EFFECTIVE DATE, THE EXECUTIVE’S
EMPLOYMENT MAY BE TERMINATED BY EITHER THE EXECUTIVE OR THE COMPANY AT ANY TIME
PRIOR TO THE EFFECTIVE DATE, IN WHICH CASE THE EXECUTIVE SHALL HAVE NO FURTHER
RIGHTS UNDER THIS AGREEMENT.  FROM AND AFTER THE EFFECTIVE DATE, EXCEPT AS
SPECIFICALLY PROVIDED HEREIN, THIS AGREEMENT SHALL SUPERSEDE ANY OTHER AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.


(G)           IF ANY COMPENSATION OR BENEFITS PROVIDED BY THIS AGREEMENT MAY
RESULT IN THE APPLICATION OF SECTION 409A OF THE CODE, THE COMPANY SHALL, IN
CONSULTATION WITH THE EXECUTIVE, MODIFY THE AGREEMENT IN THE LEAST RESTRICTIVE
MANNER NECESSARY IN ORDER TO EXCLUDE SUCH COMPENSATION FROM THE DEFINITION OF
“DEFERRED COMPENSATION” WITHIN THE MEANING OF SUCH SECTION 409A OR IN ORDER TO
COMPLY WITH THE PROVISIONS OF SECTION 409A, OTHER APPLICABLE PROVISION(S) OF THE
CODE

17


--------------------------------------------------------------------------------



AND/OR ANY RULES, REGULATIONS OR OTHER REGULATORY GUIDANCE ISSUED UNDER SUCH
STATUTORY PROVISIONS AND WITHOUT ANY DIMINUTION IN THE VALUE OF THE PAYMENTS TO
THE EXECUTIVE.

18


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

 

[Executive]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UAP HOLDING CORP.

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


Exhibit A

WAIVER AND RELEASE

For and in consideration of the payments and other benefits due to [•] (the
“Executive”) pursuant to the Employment Agreement (the “Employment Agreement”)
entered into as of [date], 2007 (the “Effective Date”), by and between UAP
Holding Corp. (the “Company”) and the Executive, and for other good and valuable
consideration, the Executive hereby agrees, for the Executive’s heirs,
beneficiaries, devisees, executors, administrators, attorneys, personal
representatives, successors and assigns, to forever release, discharge and
covenant not to sue the Company and each of its respective divisions,
affiliates, subsidiaries, parents, branches, predecessors, successors, assigns,
and, with respect to such entities, their managers, managing members, members,
officers, directors, trustees, employees, agents, shareholders, administrators,
general or limited partners, representatives, attorneys, insurers and
fiduciaries, past, present and future (the “Released Parties”) from any and all
claims of any kind arising out of, or related to, his employment with the
Company or any of its affiliates or subsidiaries (collectively, with the
Company, the “Affiliated Entities”), or to the Executive’s separation from
employment with the Affiliated Entities, which the Executive now has or may have
against the Released Parties, whether known or unknown to the Executive, by
reason of facts which have occurred on or prior to the date that the Executive
has signed this Release.  Such released claims include, without limitation, any
and all claims relating to the foregoing under federal, state or local laws
pertaining to employment, including, without limitation the Age Discrimination
in Employment Act of 1967, as amended, 29 U.S.C. Section 621, et seq., Title VII
of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000e et. seq.,
the Fair Labor Standards Act, as amended, 29 U.S.C. Section 201 et. seq., the
Americans with Disabilities Act, as amended, 42 U.S.C. Section 12101 et. seq.
the Reconstruction Era Civil Rights Act, as amended, 42 U.S.C. Section 1981 et.
seq., the Rehabilitation Act of 1973, as amended, 29 U.S.C. Section 701 et.
seq., the Family and Medical Leave Act of 1992, 29 U.S.C. Section 2601 et. seq.,
and any and all state or local laws regarding employment discrimination and/or
federal, state or local laws of any type or description regarding employment,
including but not limited to any claims arising from or derivative of the
Executive’s employment with the Affiliated Entities, as well as any and all such
claims under state contract or tort law.

The Executive has read this Release carefully, acknowledges that the Executive
has been advised to consult with any attorney and any other advisors of the
Executive’s choice prior to executing this Release, has been provided with a
period of twenty-one (21) days in which to consider entering into this Release,
and the Executive fully understands that by signing below the Executive is
voluntarily giving up any right which the Executive may have to sue or bring any
other claims against the Released Parties.  Finally, the Executive has not been
forced or pressured in any manner whatsoever to sign this Release, and the
Executive agrees to all of its terms voluntarily. The Executive has a period of
seven (7) days following the execution of this Release during which the
Executive may revoke this Release,

20


--------------------------------------------------------------------------------


and this Release shall not become effective or enforceable until such revocation
period has expired.

Notwithstanding anything else herein to the contrary, this Release shall not
affect, and the Executive does not waive: (i)  rights to indemnification the
Executive may have under (A) applicable law, (B) any other agreement between the
Executive and a Released Party and (C) as an insured under any director’s and
officer’s liability insurance policy now or previously in force; (ii) any right
the Executive may have to obtain contribution in the event of the entry of
judgment against the Executive as a result of any act or failure to act for
which both the Executive and any of the Affiliated Entities are jointly
responsible; (iii) the Executive’s rights to benefits and payments under any
stock options, restricted stock, restricted stock units or other incentive plans
or under any retirement plan or other benefit or deferred compensation plan, all
of which shall remain in effect in accordance with their terms in accordance
with the terms and provisions of such benefits and/or incentive plans and any
agreements under which such stock options, restricted shares or other awards
were granted, or (v) any obligations of the Affiliated Entities under the
Employment Agreement.

This Release is final and binding and may not be changed or modified except in a
writing signed by both parties.

 

 

Date

 

[Executive]

 

21


--------------------------------------------------------------------------------